Maupin, J.,
concurring:
Recognizing that political speech is the most vital ingredient to a healthy and evolving democracy, and following the dictates of the United States Supreme Court in Buckley v. American Constitutional Law Foundation, Inc.,1 I agree with the majority that Nevada’s initiative petition verification requirements, in their practical application, run afoul of the First Amendment.
I write separately to address statements in the record below apparently ridiculing the administrative measures taken by the Secretary of State to comply with the exacting dictates of Buckley. To me, the severity of the criticism was not justified. It was incumbent upon the Secretary to attempt to effect compliance with a very strict ruling handed down by the United States Supreme Court. It was also incumbent upon him to test the validity of these measures before this court. Given the restraints imposed by the Buckley decision, and given the express language of Article 19, Section 3(1) of the Nevada Constititution, the task of effecting compliance was fraught with considerable difficulty. In my view, the ingenuity and vigor of the legal arguments offered in support of and in opposition to these measures demonstrate that the measures were neither unintelligent nor unwise. They simply fell short of federal constitutional muster.

 525 U.S. 182, 194 (1999).